DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/05/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on co-pending application 17/198,235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of Lee et al (US 20200302664 A1) discloses 
an Augmented Reality (AR) system, wherein the AR system is configured to provide an AR view, wherein the AR system comprises an sAR device and at least one frame sensor, wherein the AR system is configured to utilize a first skin and a second skin, each of which is configured to provide an augmented overlay to be used by the AR system in determining the AR view (Lee [0023]).
However, none of the prior arts of record, alone or in combination, disclose the invention as recited in claim 1. In particular, none of the prior arts of record, alone or in combination, disclose the execution order of the skins are recited in claim 1.
Claims 2-19 are allowed for depending from claim 1.
Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JITESH PATEL/Primary Examiner, Art Unit 2616